DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (US 2011/0118373, of record) and further in view of Burnell (US 3,854,516, of record) and/or Gomberg (US 3,686,651, of record) and/or Lupo (US 4,434,864, of record).   
Pissok is directed to a tire construction in which a cellular polyisocyanate polyaddition product or noise damper, such as polyurethane, is positioned within a tire cavity and adjacent a rim in order to permit running in an underinflated condition (Paragraphs 6 and 71).  Pissok further teaches that said product preferably has a water absorption rate less than 30% (Paragraph 24).  This disclosure fully encompasses the claimed range between 10% and 25%.  While Pissok fails to expressly depict the arrangement of such a polyurethane product, it is well known to include such products at a location that is in contact with an inner cavity surface of the tread portion, as shown for example by Burnell (Figure 1), Gomberg (Figure 1), and/or Lupo (Figure 5).  One of ordinary skill in the art at the time of the invention would have found it 
Lastly, regarding claims 3, 17, and 18, the additional structure of the claimed invention (bead cores, belts, etc.) corresponds with fundamental tire components.    
With respect to claim 4, the inclusion of at least 1 radial carcass ply is consistent with well-known and conventional tire constructions.
Regarding claim 5, aramid and rayon are well known and conventional carcass cord materials.
As to claims 6, 7, 9, 17, and 18, the claimed structure is consistent with common tire constructions.
With respect to claim 8, steel, aramid, and rayon are well known and conventional belt cord materials.
Regarding claim 19, the claims fail to further define the claimed tire structure (simply define how water absorption is calculated). 
As to claim 20, foam rubber bodies designed to absorb noise conventionally occupy a volume in accordance to the claimed invention.
4.	Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok, Burnell, Gomberg, and Lupo as applied in claim 1 above and further in view of Takiguchi (US 4,640,952, of record).
As detailed above, Prissok teaches a tire construction having a foam product or noise damper within a tire cavity.  In such an instance, though, Pissok is silent with respect to the 
With respect to claim 10, all of the examples in Takiguchi have 50 phr of carbon black and 1.8 phr of sulfur (see Tables).
Regarding claim 11, all of the examples in Takiguchi include styrene butadiene rubber.
As to claim 12, any number of materials taught by Takiguchi can be viewed as a “resin” (Column 4, Lines 3-58).
With respect to claim 13, the claimed hardness values are consistent with those that are conventionally associated with modern day tread components.
Regarding claim 14, Examples 1, 5-7, and 11-17 demonstrate a tan delta in accordance to the claimed invention.
  As to claim 15, given the tan delta values at 60 degrees Celsius, it reasons that several of the examples would demonstrate values at 70 degrees Celsius in accordance to the claimed invention (recognized decreasing relationship with increasing temperatures).
Allowable Subject Matter
5.	Claims 1 and 2 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 17, 2021